 

nen

Case 19-10603-JTD Doc 22 Filed 03/22/19 Pagelof5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)

In re: ) Chapter 11
)

MABVAX THERAPEUTICS HOLDINGS, INC., ) Case No. 19-10603 (CSS)

et al.,' )
)

Debtors. ) Joint Administration Requested

)
) Re:4

 

INTERIM ORDER (1) PROHIBITING UTILITY COMPANIES FROM ALTERING,
REFUSING, OR DISCONTINUING SERVICES; (II) DEEMING UTILITY COMPANIES
ASSURED OF FUTURE PERFORMANCE; AND (IID) ESTABLISHING PROCEDURES

FOR DETERMINING ADEQUATE ASSURANCE OF PAYMENT

This matter is before the Court on the Debtors’ Motion for Interim and Final Orders (1)
Prohibiting Utilities from Altering, Refusing, or Discontinuing Service on Account of Prepetition
Invoices, (I) Deeming Utilities Adequately Assured of Future Performance, and (III)
Establishing Procedures for Determining Adequate Assurance of Payment (the “Motion”)?.

The Court has considered the Motion, the Hansen Declaration, and the matters reflected
in the record of the hearing held thereon. It appears that the Court has jurisdiction over this
proceeding; that this is a core proceeding; that notice of the Motion has been given to the Office
of the United States Trustee, counsel to the proposed DIP Lender, counsel to Oxford Finance
LLC, the Debtors’ twenty (20) largest unsecured creditors on a consolidated basis, and the Utility
Companies and their counsel, if known; that no further notice is necessary; that the relief sought

in the Motion is in the best interests of the Debtors, their estates, and their creditors; and that

 

good and sufficient cause exists for such relief.

 

! The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) MabVax
Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’ mailing address is
11535 Sorrento Valley Road, Suite 400, San Diego, CA 92121.

2 All capitalized terms used but not defined herein shall have the meanings given to them in the Motion.

 
 

 

 

Case 19-10603-JTD Doc 22 Filed 03/22/19 Page 2of5

Accordingly, it is hereby ORDERED as follows:

1. The Motion is GRANTED to the extent set forth herein on an interim basis.

2. The terms and conditions of this Order shall be immediately effective and
enforceable upon its entry.

3. No Utility Company may alter, refuse, terminate, or discontinue services to,
and/or discriminate against the Debtors on the basis of commencement of this case or on account
of unpaid invoices for service provided by any of the Utility Companies to the Debtors prior to
the Petition Date.

4. Within ten (10) business days after the entry of the Interim Order, the Debtors
will deposit $2,675.00, which is equal to the Debtors’ estimated average cost for half a month of
Utility Services (the “Adequate Assurance Deposit”) into a segregated bank account (the
“Adequate Assurance Account”), with such Adequate Assurance Deposit to be held in escrow
pending further order of this Court.

5. The Final Hearing upon the Motion shall be held before the undersigned on April
oe 2019 at 305 pm. (ET). The deadline by which objections to entry of the proposed
Final Order must be filed is April Z, 2019 at 4:00 p.m. Objections, if any, must be filed and
served on: (i) counsel to the Debtors, The Rosner Law Group LLC, 824 N. Market Street, Suite 810,
Attn: Frederick B. Rosner; (ii) counsel to the Stalking Horse Bidder, Covington & Burling LLP, 620
Eighth Avenue, New York, NY 10018, Attn: Dianne F. Coffino; (iii) counsel to Pre-Petition Secured
Creditor, Greenberg Traurig LLP, One International Place, Suite 2000, Boston, MA 02110, Attn: J.
Gregory Milmoe; (iv) the U.S. Trustee; and (v) counsel to any official committee of unsecured
creditors. If no objections to the entry of the proposed Final Order are timely filed, this Court

may enter the proposed Final Order without further notice or hearing.

 
 

 

 

Case 19-10603-JTD Doc 22 Filed 03/22/19 Page 3of5

6. The Debtors are authorized, but not directed, to pay on a timely basis, in

accordance with their pre-petition practices, all undisputed invoices in respect of post-petition

utility services rendered by the Utility Companies to the Debtors.

7. Notwithstanding the terms of paragraph 3 above, the following procedures shall

be used by the Court to determine, if necessary, whether the requested assurance of payment by a

Utility Company is adequate (the “Determination Procedures”):

a.

Absent compliance with the Determination Procedures, a Utility Company
may not alter, refuse or discontinue service to or otherwise discriminate
against the Debtors on account of the commencement of these chapter 11
cases or any unpaid prepetition charges or request payment of a deposit or
receipt of other security.

Within two business days after the entry of the Interim Order on the Motion,
the Debtors will serve a copy of the Interim Order to the Utility Companies on
the Utility Service List by overnight delivery. In the event that any Utility
Company has been omitted from the Utility Service List, the Debtors shall
supplement this list and shall promptly serve a copy of the Interim Order on
such Utility Company upon learning of such omission.

If a Utility Company is not satisfied with the Proposed Adequate Assurance
provided by the Debtors, the Utility Company must make a request for
additional assurance of payment (a “Request”) and serve such Request on
counsel for the Debtors, The Rosner Law Group LLC, Attn.: Frederick B.
Rosner, Esq., 824 N. Market Street, Suite 810, Wilmington, Delaware 19801,
and file such request with the Court. Any such Request by a Utility Company
must specify the amount and nature of assurance of payment that would be
satisfactory to the Utility Company and must set forth (i) the type of utility
services that are provided and the associated account number, (ii) the location
for which the relevant utility services are provided, (iii) a list of any deposits
or other security currently held by such Utility Company immediately prior to
the Petition Date on account of the Debtors, (iv) a description of any payment
delinquency or irregularity by the Debtors for the post-petition period, and (v)
the average amount owed by the Debtors for the prior six months.

Without further order of the Court, the Debtors may enter into agreements
granting to the Utility Companies that have submitted Requests any assurance
of payment that the Debtor, in its sole discretion, determine is reasonable.

If a Utility Company requests assurance of payment that the Debtors believe is
unreasonable, and if after good faith negotiations by the parties, the parties are
not able to resolve the issue, the Debtors will request a hearing before this

 

 
 

 

 

Case 19-10603-JTD Doc 22 Filed 03/22/19 Page4of5

Court, to be held at a date and time to be scheduled promptly by the Debtors
upon notice to the applicable Utility Company, to determine the adequacy of
assurances of payment with respect to a particular Utility Company (the
“Determination Hearing”) pursuant to section 366(c)(3) of the Bankruptcy
Code.

f. Pending resolution of a Request at the Determination Hearing and pending
entry of a final order thereon finding that the Utility Company is not
adequately assured of future payment, such Utility Company shall be
prohibited from discontinuing, altering or refusing service to the Debtors on
account of unpaid charges for prepetition services or on account of any
objections to the Proposed Adequate Assurance.

g. The Proposed Adequate Assurance shall be deemed adequate assurance of
payment for any Utility Company that fails to make a Request.

h. At any time, the Debtors may terminate service from any of the Utility
Companies, such termination being effective immediately upon Debtors’
notice to the Utility Company. At such time, Debtors shall no longer be
required to make any more payments to such Utility Company for any
services provided after such termination, and any excess shall be returned
forthwith.

8. In addition, the Debtors are authorized, as necessary, to provide notice and a copy
of this Interim Order to any Additional Utility Companies as such Additional Utility Companies
are identified. Such Additional Utility Companies shall be subject to the terms of the Interim
Order, including the Determination Procedures.

9. The Debtors’ right to dispute whether any of the entities now or hereafter listed in
Exhibit A to the Motion are “utilities” within the meaning of section 366(a) of the Bankruptcy
Code is reserved.

10. Nothing in this Order or the Motion shall be deemed to constitute the assumption

of any agreement pursuant to section 365 of the Bankruptcy Code.

 
Case 19-10603-JTD Doc 22 Filed 03/22/19 Page5of5

11. — This Court shall retain jurisdiction over any and all matters arising from or related

to the interpretation and implementation of this Interim Order.

Dated: March 22, 2019 C ( A /———

UNITED STATES BANKRUPTCY JUDGE
